PER CURIAM
Defendant appeals a judgment of conviction for burglary in the first degree, ORS 164.225, assault in the first degree, ORS 163.185, felony assault in the fourth degree, ORS 163.160, and attempted rape in the first degree, ORS 163.375. He argues that, by imposing an 18-month sentence with respect to his conviction for felony assault in the fourth degree, the trial court exceeded the maximum allowable sentence provided by law. The state concedes that the trial court erred in that regard. We agree and accept the state’s concession.
Sentences vacated; remanded for resentencing; otherwise affirmed.